 In the Matter of ST. JOSEPH LEAD COMPANYandINTERNATIONAL'UNION OF MINE, MILL AND SMELTER WORKERS, C. 1. O.Case No. R-3781.-Decided May 2x5,19/2Jurisdiction:lead mining industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board: electionnecessary.UnitAppropriate for Collective Bargaining:all productionand maintenanceemployees at one of Company's plants, including a certain storeroom employee,themachine-shop lead man, the carpenter-shop lead man, a change-roomemployee, but excluding officers, clerical employees, office employees,super-visors, guards, watchmen, chemists, all salaried employees, telephone operators,the craftsman's apprentice, weighers, a lead man, and a storeroom clerk.Mr. Parkhurst Sleath,of Bonne Terre, Mo., andMr. W. E. MoserandMr. Wallace Cooper,of St. Louis, Mo., for the Company.Mr. Victor B. Harris,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalUnion of Mine, Mill and Smelter Workers, C. I. 0., herein calledthe Union,, alleging that a question affecting commerce had arisenconcerning the representation of employees of St. Joseph Lead Com-pany, Herculaneum, Missouri, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Charles K. Hackler, Trial Examiner. Saidhearing was held at St. Louis, Missouri, on April 24, 1942. The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the commencement ofthe hearing the Trial Examiner granted a motion of the Union toamend its amended petition with respect to formal matters.At theclose of the hearing, counsel for the Company moved to dismiss the41 N. L. R. B., No. 53.236 ST. JOSEPH LEAD COMPANY'237proceedings.The Trial Examiner reserved his ruling.The motionis hereby denied.The Trial Examiner's rulings made at the hearing-are free from prejudicial error and are hereby affirmed.On May 11, 1942, the Company, filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSt. Joseph Lead Company is'a New York corporation operating aplant at Herculaneum, Missouri, where it is engaged in the businessof mining, milling, smelting, and distributing lead.During 1941,theHerculaneum plant smelted between 80,000 and 90,000 tons oflead, over 90 percent of which was shipped out of Missouri.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternationalUnion of Mine, Mill and, Smelter Workers, is alabor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn January 17, 1942, the Union, claiming to represent a majorityof the Company2s employees, requested the Company to grant itexclusive recognition.On January 22, 1942, the Company deniedthis request until such time as the Union is certified by the Board.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all hourly paid production and maintenanceemployees at the Herculaneum plant of the Company, excludingIThe Regional Director reported that the Union presented 144 membership applicationcards bearing apparently genuine signatures of personswhosenames appearon the Com-pany's pay roll of April 6, 1942.There are approximately 280 employeesin the unithereinafter found to be appropriate 238DECISIONS OF NATIONALLABOR RELATIONS BOARDofficers, clerical employees, office employees, supervisors,2 - guards,.watchmen, chemists, and all salaried employees, constitute an appro-priate unit.The Company does not object to the classifications ofemployees the Union desires excluded.However, the parties are indisagreement as to the status ofthe following employees.The-Unionurges that all such employees be excluded from the unit and theCompany that they be included.Claude Leonard, Jr., Andy Burlage, and Shirley Bryant are classi-fied by the Company as weighers. The Union asked that such em-ployees be excluded from the unit on the ground that they are clericalemployees.Leonard, Jr., and Burlage weigh lead, make a clericalrecord of the weights, seal freight' cars, and forward ,the clericalrecords to the offices of the Company.They do no manual labor.Bryant weighs all incoming and outgoing freight cars and makes aclerical record of same which is forwarded to the offices.He performsno manual labor.Under the circumstances we shall exclude Leonard,Jr., Burlage, and Bryant from the unit.The Company employs four telephone operators.The Union urgesthat they be excluded from the unit on the ground that their workis in the nature of that performed by clerical employees and that theyare women.These employees work in a building by themselves andare not eligible to membership in the Union. Inasmuch as they per-form substantially different work, we shall exclude the telephoneoperators from the unit.CecilWomack is classified by the Company as a storeroom clerk.The Union urges that he be excluded from the unit on the groundthat he is a clerical employee.This employee keeps a clerical recordof all incoming and outgoing materials in the stockroom and maresa clerical record of the transactions.He does not actually handlethe materials except in rare instances. 'Under the circumstances weshall excludeWomack from the unit.James Greenlee works in the storeroom with Womack.The Unionurges that Greenlee be excluded from the unit on the ground thathe is a clerical employee. It appears that Greenlee actually receivesand issues supplies. -He performs no clerical work and in additionto handling supplies is the janitor of the storeroom.We shall includeGreenlee in the unit.Martin Ellis is an hourly paid yard employee.The Union urgesthat he be excluded from the unit on the ground that lie is a super-visory employee.It appears that Ellis is a lead man for a group oflaborers and earns approximately $1 more per day than they do.TheCompany conceded that his duties are substantially similar to thosei2 The parties agree that w T Scaggs, Arthur Scaggs, Albert Nash, and Firmin- Declueshould be included in the list of supervisory employees to be excluded from the unit. ST. JOSEPH LEADCOMPANY239performed by Albert Nash, who ' was excluded from the unit byagreement of the parties.Under the circumstances, we shall excludeMartin Ellis from the unit.Moody Johnston and Fred Meng are lead men in the machine shopand carpenter shop respectively.The Union urges that they be ex-cluded from the unit onthe ground that theyare supervisory em-ployees.It appears that because of the experience of these employeesthey are designated as lead men for groups of employees.They haveno authority to recommend the hire, discharge,or discipline of anyemployees.They are paid on an hourly basis and spend a majorityof their time performing manual duties.We shall include Johnstonand Meng in the unit.William White is employed in the change room.The Union urgesthat he be excluded from the unit on the ground that he is a super-visory employee.White dispenses towels, soap,and overalls in thechange room and is paid on an hourly basis.He spends practicallyall his time performing manual duties and has no authority to recom-mend the hire,discharge, or discipline of any other employees.Weshall includeWhite in the unit.'The Company has a position classified as draftsman's apprentice.The Union urges that the employee occupying this position be ex-cluded from the unit on the ground that he performs clerical duties.This employee makes tracings,takes care of plant gas and electricmeters, and helps the engineer with measurements.We shall, excludethe draftsman's apprentice from the unit.We find that all hourly paid production and maintenance employeesat the Herculaneum plant of the Company, including James Greenlee,Fred Meng, Moody Johnston, and William White, but excludingofficers, clerical employees, office employees,supervisors,guards,watchmen,chemists, all salaried employees,telephone operators, thedraftsman's apprentice,Claude Leonard, Jr., Shirley Bryant, AndyBurlage, CecilWomack, and Martin Ellis,constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall'direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediatelyprecedingthe date of Direction of Election.herein' subject to the limitations and additions set forth in theDirection. 240DECISIONS OF NATIONAL- LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and-Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with St. JosephLead Company, Herculaneum, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, tinder 'the direction and super-vision of the Regional Director for the Fourteenth Region, actingin this matter -as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of theUnited.States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Union of Mine, Milland SmelterWorkers, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.Mr. GERALD D. REILLY took no part in the consideration of theabove Decision and Direction of Election. In the Matter of ST. JOSEPH LEAD COMPANY 'andINTERNATIONAL UNIONOF MINE, MILL AND SMELTER WORKERS, C. I. O.Case No. R-3781CERTIFICATION OF REPRESENTATIVESJune 18, 1942On May 25, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above`-entitled proceeding.'Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 3, 1942, under the direction and supervisionof the Regional Director for the Fourteenth' Region (St. Louis, Mis-souri).On June 5, 1942, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties an Election Report on the ballot.No objections to the con-duct of the ballot or the Election Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of ballots cast------------------------------252Number of ballots challenged-----------------------------5Number of blank ballots----------------------------------0Number of void ballots-----------------------------------0Total number of valid votes counted-----------------------247Number of ballots voted for International Union of Mine, Milland Smelter Workers (C. I. 0 ) --------------------------134Number of ballots voted against International Union of Mine,Mill and Smelter Workers (C I 0.) ____________________,113By virtue of and pursuant to the power vested in the National LaborRelations Board,by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended.'IT IS HEREBY CERTIFIED that International Union of Mine, Mill andSmelter Workers, affiliated with the Congress of Industrial Organiza-f141 N L R B 23641 N. L. R. B, No. 53a.463392-42-vol. 41-16241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, has been designated and selected by a majority of all hourly paidproduction acid maintenance employees at the Herculaneum, Missouri,plant of St. Joseph Lead Company, including James Greenlee, FredMeng, Moody Johnston, and William White, but excluding officers,clerical employees, office employees, supervisors, guards, watchmen,chemists, all salaried employees, telephone operators, the draftsman'sapprentice, Claude Leonard, Jr., Shirley Bryant, Andy Burlage, CecilWomack, and Martin Ellis, as their representative for the purposes ofcollective bargaining and that, pursuant to Section 9 (a) of the Act,International Union of- Mine, Mill, and Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is the exclusive rep-resentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of 'employment, and otherconditions of employment.